      Case 8-21-70681-ast             Doc 1-2      Filed 04/12/21    Entered 04/12/21 22:47:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                              Chapter 11

BK4 LLC,                                                            Case No.

                                             Debtor.
-------------------------------------------------------------x

                               DEBTOR’S DECLARATION
                      PURSUANT TO LOCAL BANKRUPTCY RULE 1007-2

                 Tal August declares the following under penalties of perjury pursuant to 28

U.S.C. § 1746:

                 1.       I am the manager and sole member of BK4 LLC (the “Debtor”) and as

such I am fully familiar with the facts and circumstances set forth herein.

                 2.       I respectfully submit this Declaration in accordance with Local

Bankruptcy Rule 1007-2 in support of the Debtor’s filing of a voluntary petition under Chapter

11 of Title 11 of the United States Code (the “Bankruptcy Code”).                The purpose of this

Declaration is to assist the Court, creditors and other parties-in-interest in understanding the

circumstances which necessitated the filing of the Chapter 11 petition, as well as the Debtor’s

debt and capital structure, and the Debtor’s reorganization plans.

                                   The Nature of the Debtor’s Business

                 3.       The Debtor is a New York limited liability company with its principal

place of business in Albertson, N.Y. The Debtor is the owner and developer of certain adjoining

residential two and three family townhouse style homes located at 2, 4 and 6 McGuiness

Boulevard in Brooklyn, N.Y. respectively (the “Residential Development”). The Residential

Development is now fully complete after several years of construction. The Debtor has entered

three pending contracts to sell each of the units to third-party buyers as summarized below:
      Case 8-21-70681-ast          Doc 1-2    Filed 04/12/21     Entered 04/12/21 22:47:53




        Location                               Buyer                         Price
        2 McGuiness Boulevard                  BMH Consulting                $2,090,000
        4 McGuiness Boulevard                  Gao                           $2,350,000
        6 McGuiness Boulevard                  Puutio                        $1,850,000

                4.      The Residential Development is subject to mortgages held by 246

McGuiness Capital LLC (the “Lender”), as the assignee of Emerald Creek Capital 3, LLC (the

“Original Lender”), in the principal amount of $4.5 million, plus accrued interest and fees.

                5.      Pending completion of the various sales, certain of the units are being

leased to residential tenants.

                              Events Necessitating the Chapter 11 Filing

                6.      The Debtor was about ready to close on various unit sales in early 2020

when the Covid-19 pandemic struck and resulted in the suspension of all activity for almost ten

months' time.      In the wake of the pandemic, the Debtor initially sought a moratorium or

forbearance from its Original Lender to extend the maturity date of the underlying mortgage. If

not for the pandemic, the Debtor would have been in a position to sell the units and thereby

satisfy the mortgage debt before maturity in July. All of this changed, however, with the onset of

the pandemic and the ensuing interruption in development activity.

                7.      Instead of extending maturity, however the Original Lender abruptly sold

the mortgage debt to an opportunistic note buyer, which is now seeking excessive default interest

and other charges, retroactive to July 2020.          These added charges dramatically altered the

economics of the project and have skewed the Debtor's ability to close on the pending sales and

obtain fair release prices.

                8.      The instant Chapter 11 filing is made in an effort to enable the Debtor to

be in a position to proceed with the sale of the units without the Lender having complete veto

power over the process. Ultimately, the Debtor will use the sale proceeds to promulgate and file


                                                  2
      Case 8-21-70681-ast         Doc 1-2      Filed 04/12/21   Entered 04/12/21 22:47:53




a plan of reorganization, while contesting the Lender’s entitlement to default interest and other

add-on charges.

               9.      Absent Bankruptcy Court involvement, the Debtor is fearful that it will be

unable to close on the pending sale contracts and all equity in the development will be lost.

                                  Local Rule 1007-2 Disclosures

               10.     Pursuant to Local Rule 1007-2(a)(3), no committee of creditors was

formed prior to the filing of the Petition.

               11.     Pursuant to Local Rule 1007-2(a)(4), a list of the Debtor’s twenty largest

creditors is included as part of the Debtor’s bankruptcy schedules filed herewith.

               12.     Pursuant to Local Rule 1007-2(a)(5), the Lender is the Debtor’s sole

secured creditor.

               13.     Pursuant to Local Rule 1007-2(a)(6), the Debtor’s assets and liabilities are

set forth in the bankruptcy schedules filed herewith.

               14.     Pursuant to Local Rule 1007-2(a)(7), I am the sole member and manager

of the Debtor, and receive a monthly salary of $8,500.

               15.     Pursuant to Local Rule 1007-2(a)(8), none of the Debtor’s assets are in the

possession of a receiver or other custodian.

               16.     Pursuant to Local Rule 1007-2(a)(9), the Debtor owns as its primary asset

the Residential Development which has a total sell-out price of $6,290,000.

               17.     Pursuant to Local Rule 1007-2(a)(10), the Debtor’s books and records are

located in Albertson, New York.

               18.     Pursuant to Local Rule 1007-2(a)(11), the Debtor is not subject to any

pending legal proceedings.




                                                   3
     Case 8-21-70681-ast      Doc 1-2    Filed 04/12/21     Entered 04/12/21 22:47:53




              19.    Pursuant to Local Rule 1007-2(b)(1), the Debtor generates current

monthly rents of approximately $25,000 and incurs monthly operating expenses of

approximately $15,000 excluding debt service.

Dated: Albertson, New York
       April 11, 2021

                                           /s/ Tal August




                                                4
